Per Curiam.
A petition for certification having been submitted to this Court, and the Court having considered the same,
It is hereupon Ordered that the petition for certification is granted (62 N. J. 80) and the appeal is to be allowed and the matter is sent back to the Board of Review for further proceedings as if the notice of appeal had been filed in time.
For remandment — Chief Justice Weinteaub, Justices Jacobs, Peoctoe, Hall and Mountain and Judges Con-eokd and Sullivan — -7.
Opposed — None.